 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Learning Corporation(Indiana)andRetail,Wholesale and Department Store Union,AFL-CIO, Local No. 512. Case 25-CA-3799November 13, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSUpon a charge duly filed on May 25, 1970, andserved on Respondent Westinghouse Learning Cor-poration (Indiana), on or about May 26, 1970, byRetailWholesale and Department Store Union,AFL-CIO, Local No. 512, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 25, issued a complaint on July 10,1970, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the Respondentand the Charging Party.With respect to the unfair labor practices, thecomplaint alleges that, on or about April 30, 1970,following a Board election, the Regional Director forRegion 25 certified the Union in Case 25-RC-4187,as the exclusive collective-bargaining representativeofRespondent's employees in the unit foundappropriate; I and that, commencing on or about May20, 1970, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On July 17, 1970,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations in thecomplaint, and requesting that the complaint bedismissed in its entirety.On August 21, 1970, counsel for the GeneralCounsel filed directly with the Board a Motion toStrikePortions of Respondent's Answer and aMotion for Summary Judgment, moving that Respon-dent's denial of subparagraphs 5(a) and 5(c) in theAnswer be stricken, and alleging that since the issue ofthe correctness of the Regional Director's unitdetermination has already been affirmed by theBoard in the prior related representation proceeding,itcannot be relitigated in this unfair labor practicetOfficial notice is taken of the record in the representation proceeding,Case 25-RC-4187, as the term "record"isdefined in Sections102.68 and102.69(f) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4, 1968);Golden Age Beverage Co.,167NLRB 151;Intertype Co. v. Penello,269F.Supp. 573 (D.C. Va., 1967);Follet Corp.,164 NLRB 378, enfd. 397 F.2dproceeding, and the Board should, therefore, grant hisMotion for Summary Judgment. Subsequently, onAugust 28, 1970, the Board issued an Order transfer-ring the proceeding to the Board and on the same datethe Board issued a Notice to Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentRespondent's single contention herein is that theRegionalDirector was in error in finding in hisDecision and Direction of Election, issued December24, 1969, that dormitory supervisors employed atRespondent's Job Corps Center were not supervisorswithin the meaning of the Act. This unit determina-tion was upheld by the Board's denial on February 24,1970, of the Respondent's Request for Review in therelated representation proceeding.It is established Board policy, in the absence ofnewly discovered or previously unavailable evidenceor special circumstances, and there is no allegationthat any such matters exist herein, not to permitrelitigation in an unfair labor practice case of issueswhich were or could have been litigated in a priorrelated representation proceeding.2We find that the Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.We shall, therefore, grant theMotion for Summary Judgment.3On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a corporation duly organized under,and existing by virtue of, the laws of the State ofDelaware, has maintained its principal office andplace of business at Edinburg, Indiana, where it isengaged in the business of operating and managingthe Atterbury Job Corps Center. It annually purchas-es, transfers, and delivers to its facility goods and91 (C.A. 7,1968); Sec. 9(d) of the NLRA.2SeePittsburgh PlateGlassCo. v. N. L. R. B.,313 U.S. 146, 162 (1941).NLRB Rules and Regulations,Secs. 102.67(f) and 102.69(c).3The General Counsel'smotion to strike the Respondent's denial, in itsAnswer,of subparagraphs 5(a) and 5(c) of the complaint is denied.CapitanDrilling Company, Inc.,167 NLRB 144, 145.186 NLRB No. 79 WESTINGHOUSE LEARNING CORPORATION553materials valued in excess of $50,000 which weretransported to said facility directly from States otherthan the State of Indiana.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union,AFL-CIO, Local No. 512, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective bargainingpurposes within the meaning of Section 9(b) of theAct:Alldormitory supervisors and resident aidesemployed by the Employer at the Atterbury JobCorps Center,Edinburg,Indiana,but excludingall professional employees,guards and dormitorymanagers and other supervisors as defined in theAct, and excluding all other employees.2.The certificationdent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on oraboutMay 20, 1970, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of Respondent in theappropriate unit described above in the Board'scertification, and that the Union at all times sinceApril 30, 1970, has been and now is the exclusivebargaining representative of all the employees in theaforesaid unit within the meaning of Section 9(a) ofthe Act. We further find that Respondent has, sinceMay 20, 1970, refused to bargain collectively in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (5)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.Pursuant to a petition filed on September 4, 1969,the Regional Director's Decision and Direction ofElection on December 24, 1969, Respondent's subse-quent "Request for Review" of the Decision with theBoard, and the Board's denial of said request onFebruary 24, 1970, an election was conducted onFebruary 25 and 26, 1970, among the employees ofthe Employer in the above-described unit, under thesupervision of the Regional Director for Region 25,and a majority of said employees therein designatedthe Union as their representative for the purpose ofcollective bargaining with the Respondent. On April30, 1970, the Regional Director issued a SupplementalDecision and Certification of Representative certify-ing the Union as the collective-bargaining representa-tive of the employees in said unit and the Unioncontinues to be such representative.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 8, 1970, and at alltimes thereafter, the Union has requested the Respon-V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(l) and (5) of the Act we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectively with the Union as the exclusive represent-ative of all employees in the appropriate unit and, ifan understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, enfd. 350 F.2d 57(C.A. 10). 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Westinghouse Learning Corporation (Indiana)isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Retail,Wholesale and Department Store Un-ion, AFL-CIO, Local No. 512, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following employees of the Respondentconstitute a unit appropriate for collective bargainingpurposes within the meaning of Section 9(b) of theAct:All dormitory supervisors and resident aidesemployed by the Employer at the Atterbury JobCorps Center, Edinburg, Indiana, but excluding allprofessional employees, guards and dormitory man-agers and other supervisors as defined in the Act, andexcluding all other employees.4.Since April 30, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 20, 1970, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,Westinghouse Learning Corporation(Indiana), itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargaincollectivelyconcerning ratesof pay,wages,hours, and other terms and conditionsof employment,with Retail,Wholesale and Depart-ment StoreUnion, AFL-CIO, LocalNo. 512, as theexclusive bargaining representative of its employeesin the following appropriateunit:All dormitorysupervisors and resident aides employed by theEmployer at the Atterbury Job Corps Center, Edin-burg, Indiana, but excluding all professional employ-ees,guards and dormitorymanagersand othersupervisors as defined in the Act, and excluding allother employees.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Edinburg, Indiana, facility, copies ofthe attached notice marked "Appendix."4 Copies ofsaidnotice,on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshallbe taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 25, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuseto bargain collectively withRetail,Wholesale and Department Store Union,AFL-CIO, Local No. 512, as the exclusiverepresentative of the employees in the bargainingunit described. The bargainingunit is:All dormitory supervisors and residentaides employed by the Employer at theAtterbury Job Corps Center, Edinburg,Indiana, but excluding all professional em-ployees, guards and dormitorymanagers and WESTINGHOUSE LEARNING CORPORATIONother supervisors as defined in the Act, andexcluding all other employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described above,with respect to wages, hours, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.DatedByWESTINGHOUSELEARNING CORP-ORATION (INDIANA)(Employer)555(Representative)(Title)Thisis an official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 614 ISTA Center, 150 WestMarket Street,Indianapolis,Indiana46204,Telephone317-633-8921.